Per Curiam:
The complaint alleged a cause of action against the defendant Max M. Hart, individually, for the recovery of a sum of money, and the defendant Max M. Hart, not having answered that complaint, is in default, and the plaintiff is entitled, as matter of right, upon that default, to relief as against the defendant Max M. Hart, individually. We are entirely satisfied with the disposition by the trial judge of the cause of action alleged against Frieda Hart and Jeannette C. Jeffe. The judgment appealed from must be modified by directing a recovery against M. M. Hart (Inc.), and Max M. Hart, individually, for the sum of $2,808.50, and as so modified the judgment is affirmed, with costs to the defendants Frieda Hart and Jeannette C. Jeffe as against the plaintiff. Present— Ingraham, P. J., Clarke, Scott, Dowling and Hotchkiss, JJ. Judgment modified as directed in opinion, and as modified affirmed, with costs to defendants Frieda Hart and Jeannette C. Jeffe as against the plaintiff. Order to be settled on notice.